DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Terminal Disclaimer
The terminal disclaimer filed on 06 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,888,459 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 29 and 52-53 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to render obvious or fairly suggest a system for performing laser assisted treatment of an eye comprising a laser/optical system for forming an anchoring capsulotomy, and a drug eluting plug configured to removably couple through the anchoring capsulotomy, wherein a body of the drug eluting plug configured to pass through the anchoring capsulotomy includes pores for drug dispersion.  The closest prior art of record is Angeley et al. (US 2011/0202046) which discloses a laser system capable of forming a capsulotomy in a lens capsule, and Varner et al. (US 6,719,750) which discloses a porous drug eluting member (Fig. 3c) for insertion through an incision within the sclera of the eye.  There is no suggestion of a system including both a laser system for forming a capsulotomy and a porous drug eluting member configured for insertion through an capsulotomy in the lens capsule.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        06 September 2022